Citation Nr: 0937389	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as nervous condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 28 to March 
23, 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened a 
previously denied claim of service connection for an acquired 
psychiatric disorder, but denied the claim on the merits.

The Veteran was scheduled for a Board hearing at the RO in 
September 2007; however, this hearing was rescheduled due to 
a showing of good cause.  The Veteran thereafter failed to 
report to the hearing scheduled in September 2009, without 
good cause shown.  His hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a March 2003 Board decision.

2.  Evidence received since the March 2003 decision includes 
relevant service department records.

3.  There is clear and unmistakable evidence that the 
Veteran's psychiatric disorder pre-existed service.

4.  The Veteran's preexisting psychiatric disorder increased 
in severity during military service, but there is clear and 
unmistakable that such increase in severity was due to the 
natural progression of the condition.


CONCLUSION OF LAW

A preexisting psychiatric disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.306 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Initial VCAA correspondence sent to the Veteran in a May 2005 
letter did not notify him that his claim on appeal had been 
previously denied in a final Board decision.  The May 2005 
letter served to notify the Veteran of VA's responsibilities 
in obtaining information to assist in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

The Veteran was notified of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision, in a November 2006 
statement of the case (SOC).  Such a post decisional document 
could not provide VCAA notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A notice error is not prejudicial when that the error did not 
affect the essential fairness of the adjudication, for 
example where (1) any defect was cured by actual knowledge on 
the part of the claimant, (2) a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) a benefit could not have been awarded as a matter of law.  
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

In addition, in a September 2009 Veteran's Brief, the 
Veteran's representative cited the VA regulations pertaining 
to establishing service connection on a direct basis and 
under the aggravation theory; hence he demonstrated actual 
knowledge of the evidence and information necessary to 
establish entitlement to the underlying benefit sought.  
Therefore, the essential fairness of the adjudication was not 
affected and the notice error was not prejudicial.  

Duties to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA 
has obtained records available service records, Social 
Security records, private and VA medical records.  The 
Veteran was also provided a VA examination in connection with 
his claim.  

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is 
ready to be considered on the merits.

Prior Denial

In a March 2003 decision, the Board denied service connection 
for a psychiatric disorder.  Board decisions are final when 
issued.  38 C.F.R. § 20.1100 (2008).  

The Veteran attempted to reopen his claim in February 2005.  
The evidence of record at the time of the last final denial 
of the claim (e.g. the March 2003 Board decision) included: 
service treatment records; medical records associated with 
the Veteran's Social Security Administration (SSA) disability 
award; and medical records from two private hospitals.  

The evidence added to the record since the March 2003 Board 
decision, includes in pertinent part: private medical records 
showing post-service treatment for psychiatric conditions; a 
November 2005 VA examination report; and the Veteran's 
service personnel records.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim without requiring new 
and material evidence.  38 C.F.R. § 3.156(c) (2008).  This 
regulation comprehends official service department records 
which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans Affairs.  

As the record now contains copies of the Veteran's official 
service department personnel records, which were not 
associated with the claims folder when VA first decided the 
claim, and these are pertinent to the claim, the claim will 
be reconsidered without consideration of whether there is new 
and material evidence.  C.F.R. § 3.156(c).  


Service Connection

As a general matter, service connection for a disability 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  38 U.S.C.A. § 1111.  The Veteran is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
see also VAOPGCPREC 3-2003.

If the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim is one for service 
connection.  No deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Where a preexisting injury or disease is shown, the 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. Id.  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and schizophrenia 
(as a psychosis) becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




Factual Background

Records from St. Joseph Hospital show that the Veteran was 
admitted into the emergency room on February 12, 1981 by way 
of an involuntary emergency petition.  He had reportedly 
pushed, punched and beaten his mother and threatened her with 
a hammer on the day of admission.  It was noted that the 
Veteran had approximately a year or less of unusual behavior 
that had begun with minor interpersonal conflicts, but he 
later became withdrawn, uncooperative and at times seemed 
unaware of his surroundings.  He began medication in 
September 1980.  

The Veteran reported that he was depressed and angry at times 
and made suicide threats when angry.  He tended to blame 
others and justify his behavior.  He also related that he 
sometimes saw a shadow by the window which took the form of a 
human figure.  Patient history provided by friends and family 
indicated that the Veteran sometimes had auditory 
hallucinations and periods of depression with anergia, 
increased sleep and depressed mood.  He was hospitalized at 
St. Joseph until March 5, 1981, at which time he was 
discharged with a diagnosis of paranoid disorder.  He was 
prescribed medication and referred for future treatment.

The Veteran underwent a service department physical 
examination in July 1981, prior to entering military service, 
and denied having ever been treated for a mental condition.  
A clinical evaluation reportedly revealed that he was 
psychiatrically normal.  

On February 11, 1982, approximately 15 days after entering 
service, the Veteran was referred for a mental health 
evaluation after displaying anxious and tense behavior.  
During this evaluation, the Veteran reported the prior 
hospitalization at St. Joseph with a diagnosis of paranoid 
schizophrenia.  He reported a history of hurting his brother 
on several occasions, as well as minor conflicts with the 
police, his school, and family members.  The diagnosis was 
adjustment disorder with mixed emotions/conduct; rule out 
borderline disorder.  

The Veteran was evaluated again on February 12, 1982 and 
February 16th, 1982.  During these sessions, the Veteran 
again reported a history of conflict with his school and 
family, his mother and younger brother in particular.  He 
also reported that he had knowingly lied on his application 
for entrance into military service.  He further noted that 
his mother had a standing restraining order against him.  
Diagnoses were deferred at those sessions.  

A physician's summary report indicates that the Veteran had a 
history of severe impulsive and aggressive behavior, but he 
was not presently psychotic and there was nothing to suggest 
any residual schizophrenic mentation.  The physician further 
commented that because of his findings, he doubted the 
reported diagnosis of paranoid schizophrenia (as reported by 
the Veteran), noting that it was possible the Veteran had 
misinterpreted it.  In brief, the mental status examination 
revealed that the Veteran was intense and moderately anxious.  
He was mildly tangential and circumstantial but his thoughts 
were goal-directed.  His affect was also appropriate.  He 
denied hallucinations or other sensory experiences; and there 
was no evidence of delusions.  Mental control was adequate, 
although with mild impairment in doing complex mental tasks.  
A diagnosis was deferred and the Veteran was returned to duty 
under observation.  

At another in-service psychiatric evaluation in March 1982, 
the Veteran was initially guarded and denied having any 
problems, but became increasingly intense, angry, and 
admitted to problems with his flight mates upon further 
questioning.  He became tangential and began trying to 
justify his behavior in his squadron, at home, and in the 
hospital.  He reported that his flight mates referred to him 
as odd or crazy.  The evaluation notes refer to four letters 
in the service records, wherein his flight mates commented on 
his odd behavior and expressed a belief that he might be 
dangerous.  

The mental status examination revealed that he was not 
overtly psychotic, though he appeared to show some cognitive 
slippage, especially under stress.  He did not endorse any 
clear delusions, but did show delusional jealousy.  He 
displayed some odd and perhaps threatening behavior to 
others.  Psychological testing revealed an extremely 
impulsive, narcissistic person with a high potential for 
acting out.  He was also noted to be irritable, suspicious 
and likely to read malevolent meaning into neutral 
situations.  Repeat testing showed a decrease in 
impulsiveness and suspiciousness.  However, this was seen as 
an apparent attempt to portray himself more favorably, and to 
that extent the protocol was unreliable in terms of current 
problems he may have had. 

The examiner further found that the Veteran's judgment and 
insight were poor with demonstrated disturbed thinking and 
paranoid irascibility, including projection.  His behavior 
control was tenuous.  The diagnosis was atypical paranoid 
disorder.  The examiner opined that the psychiatric condition 
had existed prior to entry into service, and that it had not 
been aggravated by service beyond the normal progression of 
the disease.  The Veteran's discharge was recommended, and he 
was further advised to consult his doctor upon return to 
civilian life.

Service personnel records show the Veteran had a history of 
three juvenile offenses prior to entering service; two for 
motor vehicle violations and one for underage drinking.

Post-service evidence includes private medical treatment 
records, some of which duplicate treatment records contained 
in the Veteran's SSA disability file.  

Records from the Ephrata Community Hospital reveal that the 
Veteran was hospitalized from March to April 1995, due to 
reports of behavior changes and exacerbation of his paranoia, 
disorganization and erratic behavior.  The diagnosis on Axis 
I was schizoaffective disorder.  

Records from the Community Hospital of Lancaster and 
Wernersville State Hospital show the Veteran had multiple 
involuntary admissions between March 1995 and June 2004, due 
to aggressive, inappropriate and physically violent behavior 
towards other people.  He also had several voluntary 
admissions over this period for complaints of depression, 
suicide, and paranoia.  The notes reflect diagnoses and 
treatment for paranoid schizophrenia, with rule-out atypical 
bipolar disorder.  The records also reflect that the Veteran 
had a history of poor compliance with his anti-psychotic 
medication and it appears that many of his involuntary 
admissions were precipitated by noncompliance of prescribed 
medication.  He usually showed improvement in symptoms with 
use of medication on inpatient treatment.  

In a March 2007 statement in support of the claim, the 
Veteran stated that he was "scared" in boot camp and became 
more afraid as time went on, which developed into paranoia.

The Veteran underwent a VA psychiatric examination in 
November 2005.  The examiner noted that he had reviewed the 
Veteran's claims file.  The examiner observed that the 
Veteran's medical history was significant for multiple 
psychiatric hospitalizations and he currently carried a 
diagnosis of chronic schizophrenia, paranoid type treated 
with anti-psychotic medications.  He indicated that while 
diagnoses in the past included bipolar and schizoaffective 
disorders; the predominant diagnosis was schizophrenia.  
Following the clinical examination, the examiner's diagnosis 
was schizophrenia, paranoid type.  

The examiner further stated that the Veteran developed 
problems in the military and was diagnosed with atypical 
psychosis.  He noted that the March 1982 evaluation showed 
treatment for diagnosed schizophrenia at a psychiatric 
hospital in 1981, which would certainly suggest a preexisting 
condition.  The examiner opined that it did not appear that 
the Veteran was under any unusual or extraordinary type of 
stress while in boot camp, and there was no supportive 
evidence that suggested the military experience in any way 
permanently aggravated any kind of condition.  

The examiner explained that the Veteran's presenting illness 
is consistent with the normal course of a schizophrenic 
illness, which tends to be chronic and enduring and requires 
long-term treatment with anti-psychotic medications.  He 
further stated that he doubted, in any way, that the three 
months of boot camp in any way would have influenced ultimate 
course of the Veteran's illness.  In his opinion, the 
Veteran's illness was not, in any way, caused or influenced 
by his military experience.



Analysis

The Veteran asserts that he currently has a psychiatric 
disorder that was first manifested during his period of 
active service, or in the alternative, that he had a pre- 
existing psychiatric disorder which was aggravated by his 
period of active service. 

In the absence of any findings pertaining to a psychiatric 
disability at the time of the Veteran's examination for entry 
into service, the presumption of soundness at entrance 
applies in this case.  See 38 U.S.C.A. §§ 1111, 1137.  
Therefore, the burden falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability both preexisted and was not 
aggravated by service.  38 U.S.C.A. § 1111.  

In this case there is clear and unmistakable evidence that 
the Veteran's disability was both preexisting and not 
aggravated by service.  

The records from St. Joseph Hospital support a finding that 
the Veteran's disability preexisted service.  These records 
show that the Veteran had displayed unusual behavior and was 
on medication as early as 1980, more than a year prior to 
military service.  Physicians at St. Joseph diagnosed him 
with a paranoid disorder in 1981, which clearly preceded 
military service.  In addition, the history provided by 
Veteran to the military physicians in February and March 
1982, demonstrated a history of behavioral problems that were 
present before he entered military service.  The Veteran even 
reported that he had knowingly lied on his application for 
entrance into military service.  

In addition to this evidence, the military physician opined 
that the diagnosis of atypical paranoid disorder pre-existed 
the Veteran's entrance into service.  A VA medical examiner 
that examined the Veteran, and conducted a comprehensive 
review of the Veteran's medical history in 2005, has also 
noted that the treatment for diagnosed schizophrenia at a 
psychiatric hospital in 1981 certainly suggests a preexisting 
condition.  Based on the evidence, the Board finds that there 
is clear and unmistakable evidence that the Veteran's 
psychiatric disability preexisted service.  

The government may satisfy the second requirement for 
rebutting the presumption of soundness by showing by clear 
and unmistakable evidence that there was no increase in 
disability during service or that any increase was due to 
natural progress.

The Veteran was diagnosed as having a paranoid disorder prior 
to service, but his psychiatric symptoms responded to 
medication, and his erratic behavior had subsided by the time 
he was released from the hospital in March 1981.  38 U.S.C.A. 
§ 1153.  Because psychiatric symptoms manifested in service 
and did not respond to medication, this would suggest that 
his disorder increased in severity during service.  
Nonetheless, the government may show a lack of aggravation by 
establishing that any "increase in disability [was] due to 
the natural progress of the preexisting condition."  Id.  

The Veteran's in-service psychiatric observation and care was 
precipitated by anxious, tense, erratic, and threatening 
behavior displayed during basic training.  His flight mates 
described his behavior as odd, threatening and potentially 
dangerous.  They also indicated that at times he seemed 
unaware of his surroundings.  These behavioral symptoms are 
quite similar to those reported during the pre-service 
hospitalization.

The military physician who examined the Veteran during 
service determined that the atypical paranoid disorder was 
not aggravated by service beyond the normal progression of 
the disease.  Likewise, a VA physician opined that there was 
no supportive evidence to suggest that the military 
experience in any way permanently aggravated the Veteran's 
condition.  He indicated that the Veteran's current illness 
(diagnosed as chronic schizophrenia, paranoid type) is 
consistent with the normal course of a schizophrenic illness, 
which tends to be chronic and enduring and requires long-term 
treatment with anti-psychotic medications.  He therefore 
concluded that the Veteran's illness was not, in any way, 
caused or influenced by his military experience.  

Both the military physician and the VA examiner were privy to 
the Veteran's service treatment records.  The VA examiner was 
also privy to the entire claims file.  This would have 
provided each examiner with a clear and comprehensive view of 
the Veteran's relevant medical history.  Moreover, both 
opinions were supported with clinical data and rationales.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Sklar v. 
Brown, 5 Vet. App. 140 (1993); see also Guimond v. Brown, 6 
Vet. App. 69 (1993).  For these reasons, the Board finds 
these medical opinions to be both competent and persuasive.  
There is no other probative medical evidence or opinion of 
record, which shows the increase in the severity of the 
psychiatric disorder in service was beyond the natural 
progression of the disorder.  

A determination as to whether any increase was due to natural 
progression would require expertise in the identification and 
analysis of mental disorders, hence a lay opinion on this 
question would not constitute competent evidence.

Also, since the Veteran does not have active and continuous 
military service for 90 days or more, any psychosis that may 
have become manifest to a compensable degree within one year 
after service, may not be presumed to have been incurred in, 
or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1132; 38 C.F.R. §§ 3.307, 3.309(a).

The evidence establishes that a preexisting psychiatric 
disorder increased in severity during service, but such 
increase was due to the natural progress of the disorder; 
hence the presumption of aggravation is overcome.  Therefore, 
service connection for a psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


